DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, 10-14, 16, 17, 23, 25, 29-32, 34, 36, 40-42 and 46-49 are pending.

Election/Restrictions
Applicant’s election of Group I, corresponding to claims 1, 4, 10-14, 16, 17, 23 and 25, in the reply filed on January 7, 2022 is acknowledged. Applicant’s election of species: albumin as the species of carrier protein, is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-32, 34, 36, 40-42 and 46-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1, 4, 10-14, 16, 17, 23 and 25 are presented for examination as they read on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the ratio of albumin-therapeutic agent to antibody" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 4, 10-13, 16, 17, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markovic (Markovic et al., WO 2014/055415 A1, Publication Date: 2014-04-10, cited in IDS of 2019-02-05, #3).
Examiner’s note: ABRAXANE comprises a modified carrier protein since human albumin is bound by paclitaxel, as evidenced by ABRAXANE-Celgene (Reference ID: 3793488, Published: July 2015). And paclitaxel/taxol binds antibodies, as evidenced by Anti-Taxol antibody (69E4A8E) | SCBT – Santa Cruz Biotechnology.
In addition, “The term "nanoparticle" as used herein refers to particles with at least one dimension less than 5 microns. In preferred embodiments, such as for intravenous administration, the nanoparticle is less than 1 micron”, see paragraph [0069].
Regarding claim 1, Markovic teaches methods and materials involved in using complexes containing albumin-containing nanoparticles (e.g. ABRAXANE nanoparticles) and antibodies (e.g. AVASTIN) to treat cancer (e.g. skin cancer), see page 1, lines 12-18.
Markovic teaches that in vitro mixing of albumin-containing nanoparticles (e.g. ABRAXANE nanoparticle) and antibodies (e.g. bevacizumab, trastuzumab, or rituxan) can result in the formation of macromolecular complexes, the characteristics of which (e.g. size, antibody content, or chemotherapeutic drug content) can be customized depending on need, see page 2, lines 23-26 and Example 6.
Markovic teaches that such macromolecular complexes can retain antibody mediated target binding specificity, see Fig. 42C, can retain or exhibit enhanced chemotherapeutic tumor cell cytotoxicity, see Example 9, and can exhibit no additional toxicity beyond that of ABRAXANE nanoparticles alone, see page 2, lines 27-29.

Markovic teaches that the complex (e.g. AB160) retained both the antiproloferative properties of nab-paclitaxel as well as the VEGF binding properties of bevacizumab (Figs 43-45).
Regarding claim 4 and 23, human albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5 (underlined), as evidenced by Albumin Human (retrieved from: https://go.drugbank.com/drugs/DB00062, on November 12, 2021), as shown below:

    PNG
    media_image1.png
    148
    343
    media_image1.png
    Greyscale

Regarding claims 11 and 12, Markovic teaches that the composition comprising albumin-containing nanoparticle/antibody complexes, wherein the average diameter of the complexes is between 100 nm and 900nm, see page 3, lines 27-29. The average diameter of the complexed can be from 100 nm to 300 nm, or 150 nm to 300 nm, or 200 nm to 500 nm, or 300 nm to 500 nm, or 200 nm to 800 nm, or 200 nm to 700 nm, see page 4, lines 18-23, claims 37-42.
Regarding claim 13 Markovic teaches that 10 mg of ABRAXANE nanoparticles was reconstituted in 1 mL of bevacizumab at 0, 2, 4, 6, 8, 10, 15, or 25 mg/ml, see page 
Markovic teaches method of making the nanoparticle complex, see Examples 1, 6, 11, 12, 13. The nanoparticle complex produced by Example 12 is the same as AR160 of the instant Application. 
Regarding claims 16 and 25, Markovic teaches the nanoparticle complexes can be in any appropriate form, e.g. in the form of a solution or powder (lyophilized) with or without a diluent. And the composition can contain additional ingredients including, without limitation, pharmaceutically acceptable vehicles, e.g. saline, water, lactic acid, mannitol, or combinations thereof, see page 22, lines 23-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markovic .
Markovic anticipates claims 1, 4, 10-13, 16, 17, 23, and 25, as set forth above. However, Markovic does not explicitly teach that each of the nanoparticle complexes comprises between about 100 and about 1000 antibodies. However, it is common in the art to adjust concentration of an antibody depending upon the specific conditions, i.e. the subject, targeted disease, route of administration. Therefore, when the nanoparticle complexes is used for treating a disease or disorder, a skilled in the art would have tested various concentrations of antibodies (nanocomplexes comprises various number of antibodies) to find the optimal concentration for specific patients, therefore reach the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,413,606
Claims 1, 10-13, 16, 17, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,413,606 
Note: Pat.606 shares the same disclosure as Markovic cited in the previous 102 rejection.
The claims of Pat. 606 teach:

    PNG
    media_image2.png
    56
    298
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    898
    603
    media_image3.png
    Greyscale


As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 
	
U.S. Patent No. 10,618,969
Claims 1, 10-12, 14, 16, 17, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,618,969 (hereinafter Pat.969, cited in IDS of 2020-08-04, #21). 
The claims of Pat. 969 teach:

    PNG
    media_image4.png
    323
    298
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    889
    611
    media_image5.png
    Greyscale

As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 

U.S. Patent No. 9,446,148
Claims 1, 4, 10-12, 14, 16, 17, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,446,148 (hereinafter Pat.148, cited in IDS of 2019-06-13, #33). 
The claims of Pat. 148 teach:

    PNG
    media_image6.png
    44
    297
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    412
    614
    media_image7.png
    Greyscale

Note that the Fc portions would be antibody binding motifs, therefore the composition of Pat. 148 claim 1, reads on the claim 1of the instant application. 
As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5. Thus, although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims, which have all of the characteristics of  the claimed nanoparticles, comprising: providing a composition comprising an albumin carrier protein, an antibody and a therapeutic agent paclitaxel.  

U.S. Application No. 16/330,030
Claims 1,  10, 16, 17, and 23 are provisionally rejected on the ground of 
The claims of Appl. 030 teach a nanoparticle comprising: a. albumin, b. antibodies capable of binding to PD-L1, and c. paclitaxel, such that said nanoparticle is capable of binding to PD-L1. See claim 18. As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5.
The claims of Appl. 030 teach the nanoparticle of claim 18, wherein the antibodies are selected from atezolizumab, avelumab, durvalumab, BMS 936559 (MDX1105), or biosimilars thereof. See claim 21.
The claims of Appl. 030 teach a nanoparticle composition comprising the nanoparticle of claim 18. See claim 23.
The claims of Appl. 030 teach that the nanoparticle composition of claim 23 which is lyophilized, wherein upon reconstitution with an aqueous solution the nanoparticle is capable of binding to PD-L1. See claim 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Application No. 16/330,360
Claims 1, 10, 17, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, and 11 of copending Application No. 16/330,360 (hereinafter Appl. 360). 
The claims of Appl. 360 teach a method for treating a patient suffering from a cancer which comprises cells expressing PD-L1, the method comprising treating said nanoparticle complexes comprising (a) albumin, (b) an effective amount of an anti-PD-L1 binding agent antibody, and (c) paclitaxel. See claim 1. As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5.
The claims of Appl. 360 teach the method of claim 1, wherein the amount of anti-PD-L1 binding agent antibody is effective to provide directional guidance to the nanoparticle complexes to the cancer cells. See claim 2.
The claims of Appl. 360 teach the nanoparticle complexes comprise an additional chemotherapeutic agent. See claim 4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Application No. 16/328,146
Claims 1, 4, 10-13, 16, 17, 23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9, 10, 12-23, 47 and 59 of copending Application No. 16/328,146 (hereinafter Appl. 146). 
Claims of Appl. 146 teach a nanoparticle complex comprising albumin, 20-acetoxy-4- deacetyl-5-epi-20,0-secotaxol, and antibodies having an antigen-binding domain, wherein the antibodies are bound to the albumin through non-covalent bonds and are arranged on an outside surface of the nanoparticle complexes and wherein the 20-acetoxy-4-deacetyl-5-epi-20,0- secotaxol is less toxic than paclitaxel. See claim 6.
Claims of Appl. 146 teach that the nanoparticle complex of claim 6, further 
Claims of Appl. 146 teach the nanoparticle complex of claim 6, wherein the albumin and the paclitaxel derivative have a relative weight ratio of less than about 10:1. See claim 12.
Claims of Appl. 146 teach that the nanoparticle complex of claim 6, wherein the antigen is CD3, CD 19, CD20, CD38, CD30, CD33, CD52, PD-1, PD-L1, PD-L2, CTLA-4, RANK-L, GD- 2, Ly6E, HER3, EGFR, DAF, ERBB-3 receptor, CSF-IR, HER2, STEAP1, CD3, CEA, CD40, OX40, Ang2-VEGF, or VEGF. See claim 13.
Claims of Appl. 146 teach that the nanoparticle complex of claim 6 which is lyophilized. See claim 14.
Claims of Appl. 146 teach that the nanoparticle complex of claim 6 having a size between about 100 nm and about 200 nm. See claim 18.
Claims of Appl. 146 teach that the nanoparticle complex of claim 6, wherein the antibodies are selected from alemtuzumab, atezolizumab, bevacizumab, cetuximab, denosumab, dinutuximab, ipilimumab, nivolumab, obinutuzumab, ofatumumab, panitumumab, pembrolizumab, pertuzumab, rituximab, avelumab, durvalumab, pidilizumab, BMS 936559, OKT3, and trastuzumab. See claim 19.
Claims of Appl. 146 teach that the nanoparticle complex of claim 6, wherein the albumin is human serum albumin. See claim 20. As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5.
Note that the antibodies bound to the albumin have antibody motifs, i.e. Fc domains, therefore, reads on the claim 1 of the instant Application. 
This is a provisional nonstatutory double patenting rejection because the 

U.S. Application No. 16/330,028
Claims 1, 4, 10-13, 14, 17, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 18-24 of copending Application No. 16/330,028 (hereinafter Appl. 028). 
Claims of Appl. 028 teach a nanoparticle composition comprising nanoparticles having an outer surface, wherein each of the nanoparticles comprises: (a) a carrier protein comprising albumin, (b) a binding agent comprising an antibody, or an antigen-binding fragment thereof, wherein the binding agent has a T-cell antigen-binding portion, and (c) a therapeutically effective amount of paclitaxel; wherein upon reconstitution with an aqueous solution, the antigen-binding portion of said binding agent is capable of binding to a T-cell antigen in vivo. See claim 1.
Claims of Appl. 028 teach that the nanoparticle composition of claim 1, wherein the nanoparticle comprises about 100 to about 1000 binding agents. See claim 2.
Claims of Appl. 028 teach that the nanoparticle composition of claim 1, wherein the nanoparticle is lyophilized. See claim 5.
Claims of Appl. 028 teach the nanoparticle composition of claim 1, wherein the average size of the nanoparticles is between 90 nm and 800 nm. See claim 18.
Claims of Appl. 028 teach that the nanoparticle composition of claim 21, wherein the albumin is human serum albumin. See claim 22. As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5. 


U.S. Application No. 15/752,155
Claims 1, 4, 10-12, 14, 16, 17, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-12, 14-19, 37 and 38 of copending Application No. 15/752,155 (hereinafter Appl. 155). 
Claims of Appl. 155 teach a lyophilized nanoparticle composition comprising nanoparticle complexes having an outer surface, wherein each of the nanoparticle complexes comprises: a) between about 100 to about 1000 binding agents arranged on the outer surface, wherein each binding agent comprises an anti-CD20 antibody, or an antigen-binding portion thereof, b) a therapeutically effective amount of paclitaxel; and c) albumin, wherein the albumin is non-covalently bound to paclitaxel and the binding agents; wherein each of the nanoparticle complexes is configured such that in response to reconstitution with an aqueous solution the binding agent remains arranged on the outer surface and the anti-CD20 antibody, or antigen-binding portion thereof, of said binding agent remains capable of binding to CD20 in vivo, and wherein fewer than about 50% of said nanoparticle complexes are oligomeric. See claim 1.
Claims of Appl. 155 teach that the lyophilized nanoparticle composition of claim 1, wherein the average size of the nanoparticle complexes is between 130 nm and 800 nm. See claim 10.
Claims of Appl. 155 teach that the lyophilized nanoparticle composition of claim 1, wherein the binding agents comprises one or more of, ibritumomab tiuxetan, 
Claims of Appl. 155 teach that the lyophilized nanoparticle composition of claim 1, wherein the albumin is human serum albumin. See claim 14. As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/CHENG LU/
Examiner, Art Unit 1642   


/
/Peter J Reddig/
Primary Examiner, Art Unit 1642